Exhibit 10.1

FIRST AMENDMENT TO SUBLEASE

(Suite 106)

THIS FIRST AMENDMENT TO SUBLEASE (this “First Amendment”) is entered into and
effective as of the 5th day of August, 2011, by and between Avnet, Inc., a New
York corporation with its principal offices at 2211 South 47th Street, Phoenix,
AZ 85034 (“Sublessor”), and Santarus, Inc., a Delaware corporation, with its
principal offices at 3721 Valley Centre Drive, Suite 400, San Diego, CA 92130
(“Sublessee”).

RECITALS

A. By Lease Agreement dated September 23, 2002 (the “Prime Lease”), Kilroy
Realty, L.P. (“Prime Landlord”) leased to Memec, LLC (“Memec”) certain premises
at 3721 Valley Centre Drive, San Diego, CA 92130 (the “Building”).

B. Sublessor is the successor by merger to Memec.

C. Pursuant to a Sublease dated December 11, 2007 (the “Original Sublease”),
Sublessor has subleased to Sublessee and Sublessee has hired from Sublessor
Suite 400 on the Fourth Floor of the Building consisting of approximately 24,523
rentable square feet of space (the “Original Sublet Premises”) as depicted on
the Floor Plan attached to and forming a part of the Original Sublease.

D. Sublessee desires to expand the Original Sublet Premises to include Suites
106 consisting of approximately 2,511 square feet of rentable area also located
on the First Floor of the Building and identified on the Floor Plan attached
hereto as Exhibit A (the “Expansion Premises”).

F. Sublessor and Sublessee desire to further amend the Original Sublease to add
the Expansion Premises upon the terms and conditions set forth below and make
certain other amendments and modifications to the terms and provisions of the
Original Sublease consistent with the foregoing as hereinafter set forth.

G. The Original Sublease as modified by this First Amendment is referred to
below collectively as the “Sublease.”

NOW, THEREFORE, in consideration of the Recitals set forth above and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Sublessor and Sublessee agree as follows:

1. Definitions. Each capitalized term used but not defined herein shall have the
respective meaning given to it in the Original Sublease.

2. Term. The term of the Sublease with respect to the Expansion Premises (the
“Term”) shall commence on the date Sublessor shall deliver the Expansion
Premises to Sublessee pursuant to Section 4 hereof and shall expire on the
expiration date of the Sublease.

 

1



--------------------------------------------------------------------------------

3. Expansion Premises. The definition of the Sublet Premises in the Original
Sublease is further amended to add the Expansion Premises. Except as otherwise
expressly provided in this First Amendment, all references in the Original
Sublease to the “Sublet Premises” shall hereafter mean the Original Sublet
Premises plus the Expansion Premises. The total Premises shall consist of 27,034
square feet of rentable area consisting of the Original Sublet Premises plus the
Expansion Premises.

4. Delivery of Possession. On or about August 8, 2011, Sublessor shall deliver
possession of the Expansion Premises to Sublessee in its “AS IS” condition and
Sublessee shall be deemed to have accepted the Expansion Premises in its “AS IS”
condition; provided, however, that Sublessor shall cause the interior space of
the Expansion Premises to be in a broom-swept condition with all plumbing,
lighting, HVAC and electrical fixtures and equipment in good operating condition
and Sublessor shall use its reasonable best efforts to perform the following
work on or about August 5, 2011 : (a) carpet cleaning, (b) paint walls, as
required, (c) install the furniture and furnishings described in Exhibit B for
11 workstations, one office and one conference room. Sublessor shall have no
other obligation for any construction or finish-out allowance or for providing
to Sublessee (or to the Expansion Premises) any other tenant inducement,
including any refurbishment allowance or other inducement that the Prime
Landlord may hereafter provide to Sublessor.

5. Applicability of Original Sublease. Except as otherwise expressly provided in
this First Amendment, all of the terms and conditions of the Original Sublease
shall hereafter apply to all of the Sublet Premises and shall govern the rights
and obligations of the Sublessor and Sublessee.

6. Base Rent. The Base Rent for the Expansion Premises shall be SIX THOUSAND
FIVE HUNDRED TWENTY EIGHT AND 60/00 DOLLARS per month (based on a rate of $2.60
per rentable square foot per month on a full service gross lease basis,
inclusive of janitorial services and utilities). Commencing on August 15, 2011,
the applicable Base Rent for the Expansion Premises shall be added to the sum of
the Base Rent as defined in the Original Sublease and shall be payable monthly
on the first day of each month, and all references to Base Rent in the Original
Sublease shall mean the sum of the two amounts. Concurrently with each
installment of Base Rent Sublessee also shall pay all rental, sales, use and
other similar taxes, if any (excluding income taxes of Sublessor), levied or
imposed by any governmental or municipal authority on payments by Sublessee
pursuant to this First Amendment.

7. Security Deposit. Sublessee shall not be required to post a security deposit
for the Expansion Premises, but the existing Security Deposit shall secure
Sublessee’s obligation with respect to all of its obligations under the
Sublease.

8. Sublessee’s Share of Basic Operating Costs. Because the Expansion Premises
are being subleased on a full service gross lease basis, the Sublessee’s Share
of Basic Operating Costs as set forth in the Basic Lease Information and
Section 1 (Definitions) of the Sublease will be unchanged.

9. Leased Furniture and Furnishings. During the Term Sublessee shall be entitled
to use the furniture and furnishings located within the Expansion Premises and
more particularly

 

2



--------------------------------------------------------------------------------

described on Exhibit B attached hereto (“Leased Furniture and Furnishings”). On
the expiration of this Sublease, the Leased Furniture and Furnishings shall be
deemed the personal property of Sublessee. Sublessee acknowledges that it will
be deemed to have accepted the Leased Furniture and Furnishings in their “AS IS”
condition on the Effective Date.

10. Surrender. At the expiration or earlier termination of the Sublease,
Sublessee shall vacate the Sublet Premises and shall leave the Sublet Premises
“broom clean,” with all damage repaired, with all furniture, equipment and
personal property removed and otherwise in the condition required for surrender
of the Sublet Premises under the Prime Lease.

11. Personal Property Taxes. Sublessee shall be liable for and shall promptly
pay when due all taxes levied or assessed with respect to the Term against the
Leased Furniture and Furnishings and any and all personal property, equipment,
furnishings, furniture or fixtures in the Expansion Premises. If any taxes for
which Sublessee is liable are levied or assessed against Sublessor or
Sublessor’s property and Sublessor elects to pay the same, or if the assessed
value of Sublessor’s property is increased by inclusion of the Leased Furniture
and Furnishings and Sublessee’s personal property, equipment, furnishings,
furniture or fixtures and Sublessor elects to pay the taxes based on such
increase, then Sublessee shall pay to Sublessor, within thirty (30) days
following written request therefor the part of such taxes for which Sublessee is
primarily liable hereunder; however, Sublessor shall not pay such amount if
Sublessee notifies Sublessor that it will contest the validity or amount of such
taxes before Sublessor makes such payment, and thereafter diligently proceeds
with such contest in accordance with Law and if the non-payment thereof does not
pose a threat of loss or seizure of the Expansion Premises, the pertinent
property or the interest of Sublessor therein or impose any fee or penalty
against Sublessor.

12. Parking. Upon compliance with the applicable terms and conditions of the
Prime Lease, and subject to the rights of the Prime Landlord as set forth
therein, the demising of the Expansion Premises shall entitle Sublessor, at no
addition cost to Sublessee, to allow its employees, agents and customers to use
ten (10) additional parking spaces. Sublessee understands that except for
parking spaces that are designated for customers or visitors or as handicapped
spaces, the parking spaces shall be available to all occupants of the Building
on a first-come, first-served basis. Sublessee and its employees, agents and
customers shall comply with all rules and regulations applicable to the Parking
Spaces.

13. Signage. Upon compliance with the Prime Lease, Sublessee, at Sublessee’s
expense, may modify the identification signage in the directory for the Building
to identify the Expansion Premises and install building standard suite signage
at the entrance to the Expansion Space.

14. Prime Landlord’s Consent. This First Amendment and the obligations of the
parties under it are expressly conditioned upon Sublessor’s obtaining Prime
Landlord’s consent to this First Amendment. Sublessee shall promptly deliver to
Sublessor any information reasonably requested by Prime Landlord (in connection
with Prime Landlord’s approval of this First Amendment) with respect to the
nature and operation of Sublessee’s business, the financial condition of
Sublessee, or both. For the benefit of Prime Landlord, Sublessor and Sublessee
agree that this First Amendment and Prime Landlord’s consent hereto shall not:
(a) create privity of contract between Prime Landlord and Sublessee; (b) be
deemed to have amended the Prime Lease in any regard (unless Prime Landlord
shall have expressly agreed to the

 

3



--------------------------------------------------------------------------------

amendment); or (c) be construed as a waiver of the right of either the Prime
Landlord or Sublessor to consent to any assignment of the Prime Lease, any
further subletting of the Sublet Premises, any assignment by Sublessee of the
Sublease or any sub-subletting of all or any part of the Sublet Premises. In the
event Prime Landlord’s consent shall not be obtained within thirty (30) days
from the date hereof, either party may cancel and terminate this Sublease.

15. Brokerage. Each party warrants to the other that it has had no dealings with
any broker in connection with this Sublease other than Jones Lang Lasalle (the
“Sublessee’s Brokers”), and Collier’s International (“Sublessor’s Broker”). Each
party agrees to indemnify the other party as to any liability for any
compensation claimed by any broker or agent other than the Sublessor’s Broker
and Sublessee’s Broker’s with respect to this Sublease or its negotiation on
behalf of the party through whom the claim is made. Sublessor shall pay a
leasing commission pursuant to separate agreement.

16. Confirmation of Lease. Except as modified by the terms of this First
Amendment, the terms and provisions of the Original Sublease are hereby ratified
and confirmed in all respects. In the event of any inconsistency between the
terms of this First Amendment and the terms of the Original Sublease, then the
terms of this First Amendment shall control. All other provisions of the
Original Sublease are hereby amended to conform to the provisions of this First
Amendment, but shall otherwise remain in full force and effect.

17. Entire Agreement; Counterparts; Facsimile and Electronic Signatures. The
Original Sublease and this First Amendment set forth the entire agreement
between the parties with respect to the Sublet Premises; there are no other
terms or conditions or other agreements relating to, or affecting, such matters.
This First Amendment may be executed in one or more counterparts, including any
facsimile or other electronic version of same, each of which shall be deemed an
original, but all of which when taken together shall constitute one agreement.
Any facsimile or other electronic signature shall constitute a valid and binding
method for a party to execute this Lease.

18. Binding Effect. This First Amendment shall be binding upon and inure to the
benefit of the parties hereto and their heirs, successors and permitted assigns.

19. Effectiveness. The parties agree that the submission of a draft or copy of
this First Amendment for review or signature by a party is not intended, nor
shall it constitute or be deemed, by either party to be an offer to enter into a
legally binding agreement with respect to the subject matter hereof, may not be
relied on for any legal or equitable rights or obligations, and shall not
constitute a reservation of or option or offer in favor of Sublessee. The
parties shall be legally bound with respect to the subject matter hereof
pursuant to the terms of this First Amendment only if, as and when all the
parties have executed and delivered this First Amendment to each other it has
been approved in writing by the Prime Landlord. Prior to the complete execution
and delivery of this First Amendment by all parties, each party shall be free to
negotiate the form and terms of this First Amendment in a manner acceptable to
each party in its sole and absolute discretion.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this First Amendment to be duly
executed as of the date first written above.

 

SUBLESSEE:

SANTARUS, INC., a Delaware corporation

By:

 

/s/ Debra P. Crawford

Name:

  Debra P. Crawford

Title:

  Senior Vice President, Chief Financial   Officer, Secretary and Treasurer

Date:

  August 5, 2011 SUBLESSOR:

AVNET, INC., a New York corporation

By:  

/s/ Raymond Sadowski

Name:   Raymond Sadowski Title:   Sr. Vice President, CFO Date:   August 8, 2011

 

5



--------------------------------------------------------------------------------

EXHIBIT A

FLOOR PLAN OF EXPANSION PREMISES

LOGO [g249505g63b05.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

LEASED FURNITURE AND FURNISHINGS

Upon the expiration of this Sublease, Sublessor, at Sublessee’s written request,
will provide Sublessee with a Bill of Sale for these items. The terms of such
Bill of Sale will be as follows: (a) Sublessor shall assign, transfer and convey
to Sublessee all of Sublessor’s right, title and interest in and to these items
for a price of $0.00. (b) The items are sold free and clear of any liens arising
from Sublessor’s ownership thereof. (c) The items are otherwise sold “AS IS”,
with all faults and defects, without any representation or warranty, express or
implied, including without limitation, any warranty as to condition,
merchantability or fitness for particular use or purpose. (d) Sublessee will be
responsible for any taxes and other impositions payable in connection with the
sale of these items.

LOGO [g249505g56w62.jpg]

Kilroy Centre 3721-106 Office Inventory Conference Room: Chairs — 10 Conference
table — 1 removed 8/3/11 White board — 1



--------------------------------------------------------------------------------

LOGO [g249505g75d46.jpg]

Kilroy Centre 3721-106 Office Inventory Main Office (open area): Trash Cans — 2
Cubicles — 11 w/file cabinets 4 off of main door w/5 desk keys 4 by the window
line w/2 desk keys 3 at the back wall w/2 desk keys Chairs — 11 Floor mats — 2
Book cases — 2 2-shelf Surge Protectors — 8



--------------------------------------------------------------------------------

LOGO [g249505g14f89.jpg]

Kilroy Centre 3721-106 Office Inventory Office: Round Table — 1 Chairs — 4 Desk
— 1 Desk Chair — 1 Trash can — 1 Book case — 1 5-shelf & 1 2 shelf



--------------------------------------------------------------------------------

LOGO [g249505g47b35.jpg]

Kilroy Centre 3721-106 Office Inventory Storage Room: Built in shelf unit —1
Table—1 Floor mats — 3 Paint — 1-5 gallon (Swiss Coffee)